William H. Rehnquist: We'll hear argument next number oh one five ninety-five, the United States against Ruiz. General Olson...
Speaker: Thank you, Mr. Me- Chief Justice, and may it please the Court. The Ninth Circuit has created a new constitutional rule for guilty pleas that is neither required by the Constitution nor warranted by this Court's previous decisions. Its inevitable effect would be to complicate and expose to collateral attack confessions of guilt which approximat- which account for approximately ninety-five percent of all convictions in the Federal system and to stifle the market for plea bargains, which this Court has described as an essential component of the administration of justice. The Ninth Circuit held that an accused cannot enter a valid guilty plea unless he is first given all evidence in the prosecutor's possession which would have a reasonable probability of discouraging him from pleading guilty. The Ninth Circuit's rule, new rule, is not a logical extension of the Brady Brady versus Maryland, which is premised on concern over the constitutional fairness of criminal trials. Brady and its progeny require f- disclosure only when necessary to ensure a fair trial. In fact, in Brady itself, the Court was explicit to point out that it that decision was premised on the avoidance of an unfair trial to the accused. The subsequent cases, which have expanded upon or interpreted or explained Brady, have been even more specific with respect to the limitations on the scope of Brady. In US versus Agurs, the Court said the prosecutor will not have violated his constitutional duty unless his omission is of sufficient significance to result in the denial of a fair trial. Something similar was said in US versus Bagley. Brady's purpose is not to displace the adversary system as the primary means by which truth is uncovered. If it did not deprive a defendant of a fair trial,
Speaker: there is no... i-
Speaker: constitutional violation.
Ruth Bader Ginsburg: Can we get to your main argument about Brady, that is Brady in all its aspects is a trial right, not a pretrial right, in view of the plea agreement in this case, which represents that you have already turned over the prime Br- Brady material and the only question is the impeaching material?
Speaker: Yes, Justice Ginsburg.
Speaker: agreement...
Ruth Bader Ginsburg: A and forty-six A o- of the petition for cert.
Speaker: Yes, and I also have it in on page twelve of the joint appendix.
Speaker: Page twelve of the joint appendix.
Ruth Bader Ginsburg: It's the Government's representation that any information establishing the factual innocence of the defendant known to the prosecutor has been turned over to the defendant.
Speaker: The answer to that, Justice Ginsburg, is that both in the Sanchez decision and in this case, the Ruiz decision, the c- Ninth Circuit went further and made it clear that it was applying the rule that it applied in this case to all exculpatory material which, if known to the defendant, might cause the defendant not to plead guilty.
Speaker: I I don't s-
William H. Rehnquist: the s- statement referred to on page fourteen A, the Government represent that that was not pursuant to any court order, I take it, the Government turning that over?
Speaker: No, it was not, Mr. Chief Justice.
Antonin Scalia: I was I was going to ask wh- why is that second paragraph there? I it wouldn't have occurred to me to...
Speaker: It's it's not in the record, Justice Scalia, but it's my understanding that it's something that is is developed in particularly to deal with the Sanchez case which the Ninth Circuit had already decided, and the presumption that the Ninth Cir- the Ninth Circuit's Sanchez decision went so far and not as far as the im- th- that that that covered the impeachment per- material, but not exc- other exculpatory material think in the reverse.
Speaker: bargain.
Antonin Scalia: been used throughout the country or just...
Speaker: just...
Speaker: This is this is this was developed just in the San Diego the Southern District of California, although other versions in other places, but there's no standard national propo- pr- form for plea agreements.
Speaker: For --
Stephen G. Breyer: know what you'd like is that we reach the question of this impeachment material and say there is no such right in a in a plea agreement context.
Speaker: Well...
Stephen G. Breyer: how how do we get to your issue and what do I do about those two things which seem tremendous blocks?
Speaker: The Ninth Circuit let me answer the jurisdictional point first.
Speaker: That is...
Stephen G. Breyer: of law.
Speaker: Violate that the sentence was imposed or the...
Speaker: the e- failure to...
Stephen G. Breyer: I would ask them.
Speaker: Wa- th- and and that the Ninth Circuit perceived that the def- the district court felt that it was barred by law from departing...
Speaker: indiscretion...
Stephen G. Breyer: much I can find in this record that says that.
Speaker: And and that the Ninth Circuit felt that because this was a constitutional right that the defendant was h- had that was being withheld from the defendant because of the of the circumstances of this case, that the the district court erroneously presumed that it was prevented from going in a in a in a direction that the Ninth Circuit felt that it could go.
Speaker: different...
Stephen G. Breyer: to be individual things.
Speaker: I mean, I I in other words I s-
Stephen G. Breyer: I see n- normally you could say, okay, the Government doesn't oppose it.
Speaker: It see- it it it I think the answer to that latter point with respect to the individual consideration is covered by the fact that this particular program, under the circumstances of this district, are i- they may be it may be frequently occurring, but it's individualistic in the sense that entering into this program alleviates a substantial amount of work and and and provides a substantial benefit to the prosecutor in that district without which the prosecutor may not be able to enforce the law on all of the responsibilities of the law.
Antonin Scalia: should know what the house odds are before...
Speaker: he...
Antonin Scalia: before he rolls the dice by pleading guilty.
Speaker: Precisely.
Antonin Scalia: Which is sort of a different concept from...
Speaker: It's...
Antonin Scalia: from what Brady was about.
Speaker: Exactly, Justice Scalia.
Anthony M. Kennedy: What is the Government's obligation with respect to advising the defendant or the court that the elements of an offense have have been committed? I in all these hypotheticals, the c- cocaine s- s- supposedly there was sup- supposed to be cocaine.
Speaker: Well, I think it's taken care of in several ways.
Anthony M. Kennedy: Well, does the Government have to have a good f- faith belief that an offense has been committed? Is there is there some standard that bi-
Speaker: binds the prosecution?
Speaker: prosecution proces- the standards for prosecutors in the United States for the United States are set forth in the the i- US Attorney's Manual.
Speaker: which this court...
John Paul Stevens: Mr. Solicitor General, that the rolling of the dice concept can apply to an innocent defendant as well? And they're supposing the the defendant and his lawyer know there are th- three e- wy- eye witnesses who were going to identify him.
Speaker: Well, no, there's nothing unethical about the lawyer trying to figure out what the odds are.
John Paul Stevens: What is the lawyer what kind of advice is the lawyer to give ? H- hypoth- hypothetically we have an innocent client who has a very severe risk of being convicted.
Speaker: Well, I don't I I'm not sure either.
John Paul Stevens: Right, this I'm assuming a case in which the defendant knows he's not guilty, and nevertheless, there's a risk that because the odds are so heavy if you get convicted, you go away for twenty years.
Speaker: Well, I understand that, Justice Stevens.
Speaker: case.
Speaker: This Court said in Bagley that Brady's primary purpose is not to d- d- as- Brady's purpose is not to displace the adversary system as the primary means by which truth is un- as the primary means by which truth is uncovered.
Speaker: sixteen...
John Paul Stevens: you're saying that there may be a hypothetical situation out there, but we got millions of cases.
Speaker: Absolutely.
William H. Rehnquist: Well, the McMann and Brady cases too said that a defendant may have to make some hard choices.
Speaker: I- th- The Court said that...
Speaker: explicitly...
Stephen G. Breyer: if we're talking about balancing and basic fairness, I guess their argument would be with fifty-seven thousand cases going that's eighty-five percent or ninety percent of all people plead guilty.
Speaker: Well the- I...
Speaker: [Inaudible]
Stephen G. Breyer: would be the argument, I think, the other way in terms of fundamental...
Speaker: fairness...
Speaker: I would answer that in two ways .
Stephen G. Breyer: So, you'd have to say that i- you're...
Speaker: right,
Stephen G. Breyer: that that isn't what Brady said.
Speaker: get the argument out.
Speaker: Justice Breyer, and I understand what you're saying.
Speaker: Well, you you...
Antonin Scalia: wouldn't want it to go further, would would you, General Olson? You you would not want us to adopt a rule that encourages that that enables innocent people to more intelligently plead guilty when they're innocent?
Speaker: No and I'm not...
Speaker: sure that...
Antonin Scalia: seems to me we should do everything to discourage people who are innocent from pleading guilty.
Speaker: I I...
Antonin Scalia: kind of a legal system is this where where we're going to design our rules to encourage guilty people...
Speaker: to plead  or innocent people to plead guilty? It's crazy.
Speaker: This Court has said that it's perfectly appropriate in the adversarial system for the prosecutor to find legitimate ways to encourage guilty defendants to plead guilty.
Speaker: It's...
Antonin Scalia: hear about innocent people, and we're trying to encourage them to plead guilty so that they if they know everything about what the Government had I mean, there's something wrong with a legal system that that...
Speaker: But there's...
Antonin Scalia: even contemplating such...
Speaker: Justice Scalia nothing...
Speaker: in this case that involves that issue at all.
Ruth Bader Ginsburg: The discovery right would cover you did say that there were some things that a defendant perhaps would not know.
Speaker: how would...
Ruth Bader Ginsburg: that come out pretrial?
Speaker: That would that would come out through the d- ru- rule sixteen of the Federal Rules of Criminal Procedure, which is set out in the appendix, I think three A to five A, of our brief on the merits.
Anthony M. Kennedy: I don't want to cut into your your re- reserve time.
Speaker: she she she...
Speaker: res- I don't whe- I don't know whether she's served the entire the sentence that was given to her was eighteen months in incarceration and a three month a three year...
Anthony M. Kennedy: three years...
Speaker: probationary period.
Anthony M. Kennedy: So there is still some something at stake here?
Speaker: I yes, I believe so, Justice Kennedy, but I'm not sure, a hundred percent sure, factually I know the answer to that.
William H. Rehnquist: Very well, General Olson.
Steven F. Hubachek: Mr. Chief Justice, and may it please the Court.
Speaker: materials...
Sandra Day O'Connor: you get going, is the case moot? Is there something left on the three year probation period?
Steven F. Hubachek: Yes, there is,
Speaker: Justice O'Connor.
Steven F. Hubachek: Now, a- the the disclosure of material exculpatory information is essential to ensure the accuracy of criminal convictions.
Antonin Scalia: I I object to that.
Steven F. Hubachek: Well, Justice Scalia, the the system does not first of all, I guess the first protection would be a rule eleven type factual basis.
Speaker: incorrect or false.
William H. Rehnquist: how many individuals don't know whether they're innocen- innocent or guilty?
Steven F. Hubachek: Oh Your Honor, there are some.
Speaker: cit-
William H. Rehnquist: I'm su- I'm sure there may be rare cases.
Steven F. Hubachek: I- I- I'm s- I'm sure that it's not tremendously common, but the important thing is is that individuals who are innocent do receive the same incentives to plead guilty.
Antonin Scalia: So so tha- and that's what your case comes down to? You want us to facilitate the pleading of guilty by innocent people.
Steven F. Hubachek: No, Your Honor, no- not at th- not at all.
Speaker: I...
Antonin Scalia: that's what you're saying.
Steven F. Hubachek: Right.
Speaker: this...
Antonin Scalia: needs to be able to plead guilty so he'll he'll serve a sentence that he doesn't deserve.
Steven F. Hubachek: Well, e- Your Honor, the the fact that that happens exists already.
Speaker: able to...
Ruth Bader Ginsburg: is guilty.
Steven F. Hubachek: Well, Justice Ginsburg, the the the posture of the case, e- as has been discussed, is that there w- this is a sentencing issue where there's a request for a departure based upon the this fast track program.
Speaker: decision.
Speaker: she she pled guilty nonetheless.
Steven F. Hubachek: Y- Yes, she did.
Speaker: But...
David H. Souter: didn't enter an Alford plea.
Steven F. Hubachek: No, Justice Souter, she did not.
Speaker: [Inaudible]
Stephen G. Breyer: but this is you're asking for a really major change in the system.
Steven F. Hubachek: Well, first of all, Justice Breyer, the this system has been in place in the Southern District of California, which has this enormous caseload and all these drug cases, for the past year.
Speaker: term...
Stephen G. Breyer: giving all the evidence, the imp- imp- impeachment evidence...
Steven F. Hubachek: Right.
Stephen G. Breyer: Same way?
Steven F. Hubachek: The same way, Your Honor.
Speaker: The...
William H. Rehnquist: le- let's let's go back perhaps to Justice Ginsburg's question, that you say you're here on behalf of innocent people who want to plead guilty.
Steven F. Hubachek: Well, the the rule that I'm proposing would, in- indeed, benefit both non innocent and innocent individuals.
Speaker: constitutional protection.
Sandra Day O'Connor: better to just say we don't accept guilty pleas from innocent people? That's our...
Speaker: policy.
Steven F. Hubachek: The pro- I don't think that any judge or any prosecutor wants to accept guilty pleas...
Speaker: from innocent people.
Sandra Day O'Connor: not do so.
Speaker: you...
Sandra Day O'Connor: won't accept a guilty plea from someone who's innocent.
Steven F. Hubachek: Well, the protections that're in place don't fully account for innocence.
Speaker: while...
Speaker: I I don't understand.
Antonin Scalia: The The person doesn't understand that there's a self def- this person doesn't have a lawyer who tells him, you know, if you shot the person in self defense, of course, you're not guilty.
Steven F. Hubachek: The the concern here, Justice Scalia, is not evidence that you know the lawyer has access to and simply misadvises the client.
Speaker: prosecution.
Antonin Scalia: certainly be in in possession of the defendant.
Speaker: And...
Antonin Scalia: you want to adopt a system that will enable innocent people more intelligently to plead guilty.
Steven F. Hubachek: Well, perhaps what I'm saying is is that if information that supports the self defense theory that is not in the possession of the defense but is in the possession of the prosecution, if that evidence is turned over, that will make it more likely that the innocent person will go to trial...
Speaker: Is there is there any...
Ruth Bader Ginsburg: precedent outside the Ninth Circuit that says Brady is an immediate turnover right and not a preparation for trial...
Steven F. Hubachek: Y- Yes, there is.
Speaker: line is that...
Ruth Bader Ginsburg: Circuit has f- for impeaching material as well?
Speaker: that...
Speaker: [Inaudible]
David H. Souter: Let me go back to a variant of Justice Scalia's question.
Steven F. Hubachek: I don't have a- an an empirical study that shows how many such guilty pleas are entered.
Speaker: defense. In...
Steven F. Hubachek: the Lee case, a situation where the individual was charged with an offense and told that there was an identification, and it turns out that the identific- the the witness misidentified him and that then the lat- witness was later shown, before a preliminary hearing, a picture of the defendant.
Speaker: says that...
David H. Souter: even even if you're going to imply if if that's going to be your standard, it seems to me that Soli- the Solicitor General has got a point when he says if the Ninth Circuit test is going to be applied and applied with your gloss, it can't stop where it is now.
Steven F. Hubachek: My response to that is is that we're asking for a right based on Brady, and Brady doesn't provide for...
David H. Souter: Oh, but Brady I mean, Brady ultimately comes down to a judgment about materiality, and and materiality in the sense of of the kind of evidence that disturbs confidence in the verdict is a judgment th- that can only be made in the context of the entire evidence of the case.
Steven F. Hubachek: Well, I I'd respectfully disagree.
William H. Rehnquist: Hill Hill was an ineffective assistance of counsel case, wasn't it?
Steven F. Hubachek: That's correct, Your Honor.
William H. Rehnquist: So, I w- we're not talking about a- any obligation of the prosecutor in Hill.
Steven F. Hubachek: No.
Speaker: withdrawal of the guilty plea.
William H. Rehnquist: between de- defendant's attorney and the prosecutor on the other side are by no means the same.
Steven F. Hubachek: I agree.
Speaker: used.
Sandra Day O'Connor: so odd that it comes to us in a case where there's no suggestion that we're dealing here with an innocent defendant.
Steven F. Hubachek: I I I I understand that this is a case where there's a guilty plea and we're not making an argument that she that Ms. Ruiz should be permitted to withdraw her guilty plea.
Speaker: in the various...
Sandra Day O'Connor: I I assume there is, as the Solicitor General suggests, some pretrial discovery right that a defense counsel has.
Steven F. Hubachek: Well, th- th- th- there's some pretrial discovery right, but it's not extensive and it oftentimes it doesn't cover the types of information that has led to potential miscarriages of justice, a- as I set out in the...
Speaker: brief.
John Paul Stevens: fact, the the the relevant discovery rule actually prohibits, as I read it, s- discovery of some material that you say this rule would cover.
Steven F. Hubachek: Right.
Speaker: Statements of witnesses, for example.
Steven F. Hubachek: Exactly.
Speaker: your...
John Paul Stevens: which is a troubling concept because one of the things we're we're sort of trying to do here is balance the system wide benefit of an a fast track program, on the one hand, with the occasional case where there's a risk of injustice that that concerns you.
Steven F. Hubachek: Well, the rule that we're proposing would not supplant all those rules.
Speaker: narrow range...
Ruth Bader Ginsburg: to them.
Steven F. Hubachek: Th- I- I- It would expand it.
Speaker: for...
Stephen G. Breyer: doing is is you're asking us to open up the plea bargaining process and piecemeal to bring in a a constitutional rule that would affect one aspect of it.
Speaker: Can I...
Stephen G. Breyer: get a grasp of that by reading something?
Steven F. Hubachek: I I I I can't direct you, Justice Breyer, to any particular rule change proposals that are out there.
Anthony M. Kennedy: Do- d- d- d- under the fast track program, does the defendant have to waive rule sixteen rights?
Steven F. Hubachek: The under the fast track program, the defendant can't file any motions at all, but the the what happens is is that there is a a pre indictment offer that's made and the pre indictment offer is usually accompanied by discovery in the form of i- in a case like Ms. Ruiz's, the reports of the initial inspectors and then the special agent who comes in and does the interrogation and does the sort of a summary of the other individuals'
Speaker: Now, those are available...
Anthony M. Kennedy: even under the fast track program.
Steven F. Hubachek: That's correct.
Stephen G. Breyer: Suppose you're right on your constitutional argument.
Steven F. Hubachek: Well, I I I agree, Justice Breyer, that there's no rule that you can say that a district court is compelled to depart in any case.
Speaker: agreeing...
Stephen G. Breyer: really not what he said.
Speaker: because you didn't sign it, right?
Antonin Scalia: not proper.
Steven F. Hubachek: The the the district court's comment related to whether or not there he said to counsel that there was offer and acceptance and and that's it.
Speaker: What's bothering me...
Stephen G. Breyer: is this, that y- y- you could say, okay, let's just hold everything in abeyance, get to the issue.
Steven F. Hubachek: Well, the Solicitor General hasn't been framing the questions related solely to the discovery issues, the Brady issue and the waiver issue.
Antonin Scalia: Your your...
Speaker: answer...
Antonin Scalia: is an easy one, Mr. Hubachek.
Steven F. Hubachek: That's that's...
Speaker: f- what I was I was...
Antonin Scalia: discuss the jurisdictional point, our our our decision would stand for nothing.
Steven F. Hubachek: Well, perhaps cirt was was improvidently granted.
William H. Rehnquist: Did you argue in the Ninth Circuit that there was jurisdiction?
Steven F. Hubachek: Yes.
William H. Rehnquist: Then I take it you certainly don't take a different position here.
Steven F. Hubachek: No, certainly not, Mr. Chief Justice.
Speaker: But our remedy would not be to...
John Paul Stevens: dismiss the writ.
Antonin Scalia: You don't want that.
Steven F. Hubachek: No, I don't.
William H. Rehnquist: But but, you know, to say we'll just call it impermissible conduct because we want to get it done isn't very satisfactory.
Steven F. Hubachek: Right.
David H. Souter: But in order to make that argument, as I understand it, you have to make an unreliability argument divorced from a materiality argument.
Steven F. Hubachek: No.
David H. Souter: How do we judge that materiality at I mean, i- to in in Hill and Lockhart, when when you're dealing with counsel, you can at least say, well, if if they had been aware regardless of how the case would have turned out, there's a way in which it makes sense to say that if they had been aware of this kind of evidence, they would've said we're going to trial.
Steven F. Hubachek: Well,
David H. Souter: Or you've got to dispense with a materiality standard entirely and say anything that would've had any tendency to exculpate or to impeach in a way favorable to the defendant, if denied, supports in effect a a claim for relief, which is a non materiality standard.
Steven F. Hubachek: Well, Justice Souter, on page sixteen of our brief, we have a block quote from Hill versus Lockhart.
Speaker: analysis...
David H. Souter: a different I mean, it necessarily is a different standard from the Brady standard of materiality which we have now.
Steven F. Hubachek: Well, the Brady standard for materiality, as was explained in Kyles, derives from Strickland.
Speaker: it's...
David H. Souter: back to my question.
Steven F. Hubachek: Well, I I think that it's an easier application post trial, but it's still the same test that that's that we're being asked to apply in the plea situation because Hill versus Lockhart says, look, if counsel doesn't find the key piece of evidence and you plead guilty, then we're going to go back and look and see, well, what would've happened at a trial if you had that p- key piece of evidence.
Speaker: you would prevail at trial...
David H. Souter: order to do that intelligently, we've got to know what the trial would've included, won't we? And that either means, number one, that the disclosure has got to go to, in effect, the inculpatory evidence, or it means at the minimum, number two, that the State has an opportunity to come in and say, we'll tell you what the inculpatory evidence would've been.
Steven F. Hubachek: W- and that's the same approach that Hill versus Lockhart requires.
Speaker: the determination...
David H. Souter: Hill it's easier because we know that trial decisions are are often made without knowing what the result would be.
Steven F. Hubachek: But Hill is a plea case.
William H. Rehnquist: Thank you, Mr. Hubachek.
Speaker: Thank you, Mr. Chief Justice.
Speaker: The...
Sandra Day O'Connor: Olson, would you address again the jurisdictional problem here? I mean, if if in fact the district court judge had discretion about what sentence to impose and could've and did exercise that discretion, do we have to be concerned about juris-
Speaker: I think that is not an easy ca- situation, but I think that the Ninth Circuit believed that however inartfully the district court expressed it or incompletely the district court expressed it, that the that the district court was saying it didn't feel that it had the capacity or the ability under the law to depart, that it didn't have the discretion to do so.
Speaker: otherwise to the Ninth Circuit...
Antonin Scalia: proper case could mean that, I suppose.
Speaker: could...
Speaker: It could mean that.
Speaker: perceived it.
Antonin Scalia: not to say anything about it, so long as I was not certain that there was no jurisdiction.
Speaker: We we believe that we after looking at it carefully, we've decided that the Ninth Circuit probably was right under the circumstances, although you could argue it the other way, and that this k- this is an issue that is presented and clearly with respect to the the the legal standard that's been adopted to the N- by the Ninth Circuit and which is in play today.
Speaker: well.
William H. Rehnquist: you, General Olson.
The Marshal: The honorable court is now ajourned until Monday next at ten o'clock...